Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon a complete review of the entire written record the instant application is in condition for allowance.  US 2011/121193 A (D1), US 2015/028203 A (D2), JP S63 72119 A (D3), and US 2014/268119 A (D4) constitute the most pertinent prior art.  
D1, which is considered the closest prior art to the subject-matter of claim 59, discloses a method of inspecting a mask pattern on an EUV mask 200 in an inspection tool 35, the method comprising attaching a pellicle 410 to the mask so as to protect the mask inside the inspection tool (paragraphs 2-11,88 -103 & figs. 4A-G). Implicitly the pellicle would be supported by some sort of pellicle frame.   The subject-matter of claim 59 differs from the method known from D1 in that the pellicle is EUV transparent, and the method comprises the steps of removing the pellicle frame and the EUV transparent pellicle from the mask when inspecting the mask pattern and subsequently attaching the EUV transparent pellicle held by a pellicle frame to the mask.
D2 merely discloses a method for inspecting (defect detection) a mask pattern on an EUV mask 10, the method comprising irradiating an electron beam 21 onto the mask pattern via a pellicle 30 (paragraphs 1 - 3, 25 - 27 & fig. 1).
D3 discloses detaching a pellicle and a pellicle frame before inspection of an X-ray mask (i.e. wavelengths less than 1 nm) and re-attaching the frame and pellicle again after inspection (see abstract). However, the D3 pellicle is merely X-ray transparent. Further, D3 solves a problem (charging of a polyimide protective film) which is not a realistic problem for EUV masks.
D4 discloses a method for defect-inspection of a mask pattern (paragraphs 2, 15 - 17, 24, 27 - 31,41 & fig. 1). The mask could apparently be an EUV mask. D4 briefly mentions that the method may include mounting a frame and pellicle at the end of the inspection (paragraph 41)..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394.  The examiner can normally be reached on M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737